Citation Nr: 1637189	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-22 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disability.
 
2.  Entitlement to service connection for a right shoulder disability.
 
3.  Entitlement to service connection for right ear hearing loss. 

4.  Entitlement to an initial compensable rating and a rating in excess of 10 percent from December 28, 2009 for a left 5th metatarsal base fracture. 

5.  Entitlement to an initial compensable rating for rhinosinusitis. 
 
6.  Entitlement to an initial rating in excess of 10 percent for vaginitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to October 1981 and from February 1984 to April 1988.  She had additional service in the United States Navy Reserves from February 6, 1997 to February 12, 2001. 

The present matter comes to the Board of Veterans' Appeals (Board) on appeal following a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In November 2012, the Veteran testified before a Veterans Law Judge (VLJ) during a videoconference hearing.  In a July 2013 Board letter, the Veteran was notified that the VLJ who had conducted his hearing was no longer employed at the Board. She was provided an opportunity to testify at another Board hearing.  The Veteran has failed to respond to the Board's letter; hence, the Board will proceed with consideration of the Veteran's appeal. 

Also, in the June 2007 rating decision, the AOJ determined that the Veteran was not entitled to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  The Veteran filed a notice of disagreement (NOD) with respect to that decision.  Since that time, the Veteran has been awarded a 10 percent rating for her service-connected vaginitis back to the original date of the filing of her application (VA Form 21-526) for service connection, January 27, 2006.  As such, the issue of entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities is moot and not currently in appellate status. 

The Veteran's claims were remanded in September 2013.  An August 2014 rating decision granted the Veteran's claims for service connection for irritable bowel syndrome and a low back disability.  Thus, the Board no longer has jurisdiction over the claims for service connection for irritable bowel syndrome and a low back disability and they are no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

In a statement dated August 19, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to an initial compensable rating and a rating in excess of 10 percent from December 28, 2009 for a left 5th metatarsal base fracture was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of entitlement to an initial compensable rating and a rating in excess of 10 percent from December 28, 2009 for a left 5th metatarsal base fracture by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing 
on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  In a statement dated August 19, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to an initial compensable rating and a rating in excess of 10 percent from December 28, 2009 for a left 5th metatarsal base fracture was requested and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an initial compensable rating and a rating in excess of 10 percent from December 28, 2009 for a left 5th metatarsal base fracture is dismissed.


REMAND

The previous Board remand ordered new in-person examinations regarding the Veteran's claims for increased ratings for her vaginitis and rhinosinusitis.  There was a January 2014 addendum associated with the claims file to the March 2013 (pre-remand) examination.  The AMC obtained an additional opinion dated July 2014 from their physician which only reiterated evidence in the claims file.  However, the prior remand called for an in-person examination with a detailed medical opinion concerning the current level of the Veteran's disabilities.  Thus, the Veteran must be afforded an additional examination.

Concerning the Veteran's right ear hearing loss, the examiner indicated that the Veteran's current right ear hearing loss is not related to service as her hearing at separation was not hearing loss as defined by VA regulations.  The Board finds that the April 2014 VA examiner's findings are inadequate.  The examiner failed to take into account that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).   Based on the foregoing, the Board finds that the issue of service connection for a hearing loss disability should be remanded for additional medical inquiry.  Hensley  v. Brown, 5 Vet. App. 155   (1993); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

The Veteran has also claimed service connection for a right hip disability.  An August 2009 VA treatment note indicates that the Veteran had treatment for right hip bursitis.  The Veteran has been afforded examinations concerning this disability but there is no indication of whether or not the right hip is secondary to or aggravated by the Veteran's (now) service-connected low back disability.  The Veteran must be afforded an additional remand to consider such question on remand.

Additionally, the prior remand requested confirmation of the Veteran's service dates in the Navy Reserve.  Navy Reserve Forces Command responded that she enlisted in the Navy Reserve on February 6, 1997 for three years; further noting that she drilled in Select Reserve status until she was moved to Individual Ready Reserve status on February 12, 2001 due to unsatisfactory participation.  The AMC additionally obtained the Veteran's service personnel records for her Navy Reserve period.  However, there are no service treatment records from February 6, 1997 to February 12, 2001 associated with the claims file.  A November 2009 VA Memorandum indicated the unavailability of records from the Womack Army Medical Center, additionally noting the Veteran's Reserve service but without mention of treatment records from this period.  Such records must be obtained through official sources.

The Board's September 2013 remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's service treatment records from her period of service with the Navy Reserve.

2.  Request that the Veteran identify any private or VA treatment she may have received for her vaginitis, rhinosinusitis, right ear hearing loss, and/or right shoulder. After obtaining the appropriate release of information forms where necessary, procure records of any treatment identified.  The Board is particularly interested in pertinent treatment records from the Atlanta VAMC not already associated with the claims file.  If any such records identified by the Veteran are not available, she should be so informed in accordance with the provisions of 38 C.F.R. § 3.159 (e). 

3.  After completion of the above (and allowing a reasonable time to obtain any identified records), schedule the Veteran to undergo appropriate VA examinations pertaining to her right hip disability and right ear hearing loss, as well examinations for her vaginitis and rhinosinusitis.  The claims file and a copy of this remand must be reviewed by the examiners in conjunction with their examinations.  Any tests and studies deemed necessary should be conducted and the clinical findings should be reported in detail. 

Right Ear Hearing Loss--The examiner (audiologist) should elicit a detailed history from the Veteran concerning her noise exposure both in service and following service.  Following review of the claims folders and examination (to include audiological testing) of the Veteran, the examiner should opine as to the medical probabilities that any diagnosed right ear hearing loss had its onset during service or is otherwise related to service. 

The medical basis for any conclusion reached should be thoroughly explained. 

Right Hip Disability-- Following review of the claims folders and examination of the Veteran, the examiner should opine as to the medical probabilities that any diagnosed right hip disability had its onset during service or is otherwise related to service, to include as secondary to or aggravated by her now service-connected low back disability.  If aggravation is found, a baseline must be determined. 

The medical basis for any conclusion reached should be thoroughly explained. 

Vaginitis--The examiner should elicit a detailed history from the Veteran concerning problems and symptomatology associated with her vaginitis.  The Veteran should be examined and any active symptoms of vaginitis should be reported. 

In light of the Veteran's history and review of the claims folders, the examiner should specifically comment on whether there is medical evidence that the Veteran's vaginitis symptoms require continuous treatment or whether her symptoms are not controlled by continuous treatment. 

Rhinosinusitis--The examiner should elicit a detailed history from the Veteran concerning problems and symptomatology associated with her rhinosinusitis. The Veteran should be examined and any active symptoms of rhinosinusitis should be reported.  This should include whether there is medical evidence that the Veteran suffers from incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge/crusting; whether the Veteran requires prolonged antibiotic treatment; or whether the Veteran's nasal passages are blocked or contain polyps. 

4.  After the above-requested development has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the claims on appeal.  If a benefit sought is denied, the Veteran and her representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




